DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a gas purification method.
Group II, claims 14-15, drawn to a gas purification system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the Groups lack unity of invention because even though the inventions of the Groups require the common technical features of claim 14’s contacting chamber comprising upper and lower inlets and upper and lower outlets, a measuring device, and a controller -which can control the composition, T, and/or flow rate of an absorbent liquid fed to the contacting chamber- coupled/attached to the measuring device1, these common 3/6) and lower (line 1) inlets and upper (line 2) and lower (line 4) outlets, and a controller (i.e. the valve connecting line 6 with the absorption column) that can control the flow rate of an absorbent liquid fed to the absorption column (see ‘827 at, e.g., p. 9, ln. 7-27; Fig. 1); a measuring device coupled/attached to the controller valve is reasonably regarded as implicit, since it would be unreasonable to presume the presence of an uncontrolled valve.  MPEP 2144.01.  The requisite unity of invention is thus lacking a posteriori.
During a 3/7/22 phone conversation with Huyen Luong, Esq. a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13; applicant must affirm this election in replying to this Office action. Claims 14-15 are withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner has required restriction between apparatus claims and process claims. Where applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable apparatus See MPEP § 821.04. Also, for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 depends from claim 10 and recites “the depressurized molsieve outlet stream”, but claim 10 does not recite “a depressurized molsieve outlet stream” or the like (claim 11 does, however).  Claim 12 is thus rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its claimed recitation lacks sufficient antecedent bases.  While claim 12 has been interpreted for examination purposes (MPEP 2173.06) as instead depending from claim 11, this rejection nevertheless needs addressing.
Applicant is hereby advised that, as dependent claim 12 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claims 6-8 are rejected under 35 U.S.C. 112(d)/4th par. for not further limiting their base claims, as they only recite mere algorithmic steps rather than actual, positive process steps; mental/algorithmic steps are not i) accorded/entitled to patentable weight and/or ii) do not further see, e.g., Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1033 (Fed. Cir. 2018) (rejecting the arguments that a) limitations reciting mental/algorithmic steps are entitled to patentable weight, and b) whether claims are directed to mental steps "may only be considered in determining patent eligibility [vis-a-vis 35 U.S.C. 101], not obviousness[, i.e. prior art applicability]").  For ii), see, e.g., Ex parte Varanasi, Appeal No. 2012-001521 (PTAB 2013) (available at https://e-foia.uspto.gov/Foia/RetrievePdf?system=BPAI&flNm=fd2012001521-02-28-2013-1) at p. 4, citing Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential), and Ex parte Cormier, Appeal No. 2017-011263 (PTAB 2018) (available at https://e-foia.uspto.gov/Foia/RetrievePdf?system=BPAI&flNm=fd2017011263-09-13-2018-1) at p. 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO2016/150827 (2016) (“’827”).  Regarding claims 1-3, ‘827 teaches an absorption method comprising i) flowing a raw gas stream 1 comprising natural gas (the main component of which being CH4), CO2, and aromatics selected from the group of benzene, toluene, ethylbenzene, o-/m-/p-xylene (collectively “BTEX”) into an absorption column, ii) flowing an absorbent liquid 3/5/6 comprising water, sulfolane, and a 2o/3o amine (an absorbent liquid comprising water, sulfolane, and di-iso-propanolamine is “highly preferred”) into the absorption column to contact the raw gas stream and remove CO2 and BTEX therefrom, iii) obtaining/venting a treated gas stream 2 whose CO2 and BTEX concentrations are lower than those of the raw gas (i.e. at least some of the CO2 and BTEX was removed from the raw gas by the absorbent liquid), iv) flowing a CO2-and-BTEX-loaded spent absorbent liquid stream 4 out of the bottom of the absorption column comprising upper (lines 3/6) and lower (line 1) inlets and upper (line 2) and lower (line 4) outlets, and v) providing a controller (i.e. the valve connecting line 6 with the absorption column) that can control the flow rate of an absorbent liquid fed to the absorption column.  See ‘827 at, e.g., 5:6-22, 6:3-32 (esp. 31-32), 9:6-10:1, 10:4-18; clm. 1; Fig. 1.  ‘827 is reasonably considered to implicitly teach a measuring device(s) coupled/attached to the controller valve, since it would be unreasonable to presume the presence of an uncontrolled valve.  MPEP 2 and BTEX from the raw gas flowing therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the flow control valve to be responsive to measurements of the CO2 and BTEX amounts (i.e. the concentrations thereof) in both the raw gas and the treated gas, and thus conduct such measurements, to desirably ensure the achievement and/or maintenance/guaranteeing of acceptable CO2 and BTEX removal amounts/percentages from the raw gas (and thus, acceptable residual CO2 and BTEX amounts/percentages in the treated gas).  MPEP 2143 I.(G).
Regarding claims 4-5, since ‘827 teaches that “it is preferred to have a BTEX concentration in the [treated] gas of at most 3 ppmv[,]” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate ‘827’s method (esp. its flow-controlling valve) so as to ensure a ≤ 3 ppmv treated gas BTEX concentration.  See ‘827 at, e.g., 2:1-6; MPEP 2143 I.(G).  ‘827 further teaches that its method can give a < 3 ppmv BTEX residual concentration.  See ‘827 at, e.g., 4:10-12.
Regarding claims 6-8, as these claims do not further limit their base claims, see above, ‘827’s teachings and suggestions vis-à-vis claim 1 are considered to satisfy claims 6-8 as well.

Claims 9-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘827 in view of WO2007/003618 (2007) (“’618”).  Regarding claim 9, ‘827’s teachings and suggestions are as detailed above.  While ‘827 does not provide/route its treated gas stream to a molsieve (aka molecular sieve) as claimed, ‘618 so teaches.
o/3o amine (di-iso-propanolamine being preferred, as in ‘827), “a more efficient process is obtained when [ ] water is removed in a water removal unit preceding [a] removal of [mercaptans], preferably by adsorbing the water on a zeolite molecular sieve” from the (CO2-and-)BTEX-lean treated gas stream (downstream of ‘618’s contacting/absorption column but upstream of a step of removing mercaptans from the treated gas stream) by contacting the treated gas stream with molecular sieve(s) to adsorb water thereon/therein.  See ‘618 at, e.g., 3:30-4:13, 8:18-10:32 (esp. 9:7-10:5), 15:15-29.  Since removing (noxious) mercaptans from gas streams that will be vented to the atmosphere (such as ‘827’s treated gas stream) is desirable/required for environmental/health reasons/regulations, and given ‘618’s teaching that raw natural gas streams (such as ‘827’s) are commonly contaminated with mercaptans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘827’s overall methodology by removing mercaptans from its treated gas stream as taught by ‘618 to achieve ‘618’s taught advantage of compliance with environmental/health goals/regulations, and to conduct a water adsorption step by contacting the treated gas stream with molecular sieves upstream of the mercaptan-removal step (but downstream of the CO2-and-BTEX-removal step), to thereby increase the efficiency of the overall/mercaptan removal process as also taught by ‘618.  See ‘618 at, e.g., 1:1-24; MPEP 2143 I.(C)-(D)&(G).
Regarding claims 10-12, ‘827 cools and depressurizes its treated gas stream in a flash unit/vessel to produce a liquid comprising BTEX and a flash gas that is (further) depleted thereof.  See ‘827 at, e.g., 3:1-4:2 and 4:14-5:5; clm. 1.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool and prima facie obvious water adsorption step as taught by ‘618, yet either upstream or downstream of ‘618’s mercaptan removal step, since doing so would desirably avoid co-condensing water from ‘827’s treated gas stream (and thus desirably avoid diluting the BTEX-comprising liquid therewith).  MPEP 2143 I.(G).  In doing so, the cooled-and-depressurized BTEX-comprising liquid produced in the flash unit/vessel is considered to qualify as a wash liquid (per claim 12) as it contacts fresh dewatered treated gas stream, e.g. in a countercurrent manner, since the condensation product liquid would reasonably be expected to fall downward due to gravity; in doing so, it would contact and thus cool the incoming fresh dewatered treated gas stream.
Regarding claim 13, ‘827’s flash gas -which ‘827 terms as “Natural Gas Liquids” or “NGL”, is subjected to liquefaction to obtain LNG (i.e. liquefied natural gas, which is well-known to be under pressure, indicating that ‘827 pressurizes its flash gas/NGL to obtain its LNG).  See id. at, e.g., 3:25-4:12.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 17, 2022

Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the inclusion of composition limitations as being employed within a claimed apparatus are of no matter or patentable weight, since the composition(s) employed therein (e.g. the liquid absorbent’s and/or mixed gas’ components) do not impart any additional structural limitations of the claimed apparatus.  See MPEP 2115, citing, e.g., In re Casey, 370 F.2d 576, 580 (CCPA 1967) (stating that “the manner or method in which [the claimed] machine is to be utilized is not germane to the issue of patentability of the machine itself”).  See also Mendenhall v. Astec Indus. Inc., 13 USPQ2d 1913, 1922 (E.D. Tenn. 1988) (citing In re Casey in support of the position that apparatus claims at issue “are not limited to equipment which actually is in the process of introducing “asphaltic concrete particles” into the cooler zone of the drum, as long as the equipment has the presently existing capability of [doing so]”), and Cyrix Corp. v. Intel Corp., 846 F.Supp. 522, 536 (E.D. Tex. 1994) (citing Mendenhall v. Astec and In re Casey).  Likewise, the way in which the claimed measuring device is to be operated (i.e. to measure the feed stream’s amounts of CO2 and aromatics) has not been accorded patentable weight since it does not impart any additional structural limitations to the claimed measuring device.  Thus, only the apparatus structural limitations of claim 14 have been accorded patentable weight.